Citation Nr: 9924224	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  99-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from November 1943 to 
September 1945.  

2.  On August 16, 1999, the Board of Veterans' Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, that the 
veteran died on April [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 30.1302 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).  

In reaching this determination, the Board intimates no 
opinion as to the merits of 

this appeal or to any derivative claim brought by a survivor 
of the veteran.  See 38 C.F.R. § 20.1106 (1998).  


ORDER

The appeal is dismissed.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

